Case 9:18-cv-81157-JIC Document 4 Entered on FLSD Docket 11/16/2018 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                     CASE NO. 18-81157-CIV-COHN/MATTHEWMAN

 WAYNE F. EDSON, on behalf of
 Himself and similarly situated persons,

        Plaintiff,

 v.

 TRANSWORLD SYSTEMS INC.,

        Defendant.
                                                   /

                                 ORDER TO SHOW CAUSE

        THIS CAUSE is before the Court sua sponte. Pursuant to Rule 4(m) of the

 Federal Rules of Civil Procedure, service of the summons and complaint must be

 perfected upon a defendant within 90 days of the filing of the complaint. Although the

 Complaint in this action was filed on August 27, 2018, there is no indication of service

 upon the Defendant.

        Accordingly, it is ORDERED AND ADJUDGED that Plaintiff shall show cause no

 later than November 26, 2018, why service has not been perfected upon Defendant.

 Alternatively, Plaintiff may file proof of timely service upon Defendant. Failure to comply

 with this Order will result in the dismissal of this action without prejudice.

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County,

 Florida, this 16th day of November, 2018.




 Copies provided to counsel of record via CM/ECF
